[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
In this case, the plaintiff was the operator of a motor vehicle proceeding in a northerly direction on Water Street in New London. The defendant was also operating a motor vehicle on Water Street in New London. The collision occurred on July 3, 2000 at 6:51 PM. The plaintiff claims that she was in the lefthand lane of this one-way street with two lanes going north, and that the defendant was in the right lane and made a left turn in front of her to enter a parking garage driveway. The impact between the two vehicles was the left front of the defendant's vehicle and the right front of the plaintiff's vehicle. The defendant claims that she was in the left lane very close to the curb and made a left turn into the driveway at which time she was hit just as the front of her car was in the driveway. The plaintiff testified that her car ended up two or three car lengths north of the point of impact in the lefthand lane. The plaintiff claims that she was always in the lefthand lane and did not go up on the sidewalk. The defendant claims that she did not see the plaintiff's vehicle and had no idea where she came from.
The court finds that in order for the plaintiff to have come to rest in the left lane north of the impact she had to have been in the left lane at the time of the impact. The defendant's theory that the plaintiff must CT Page 6233 have been up on the lefthand curb and then came back down into the left lane after the collision occurred does not appear to be reasonable or believable.
The court, therefore, finds regarding the issues of liability in favor of the plaintiff.
The plaintiff claimed economic damages as follows. Property damage to her vehicle $1,435.68, towing $117.00, total property damage $1,552.68. The plaintiff claims that after the collision occurred, she was taken to the hospital by ambulance. She didn't have any particular injuries, but wanted to be checked out because she was afraid she might have been injured. She was examined and x rays were taken. She then treated with Dr. Lynn Carnaroli, D.C. for chiropractic treatment which occurred between the date of the accident, July 3, 2000 and August 23, 2000. She testified that she has made a recovery as of this date but that she did suffer for several months with pain in her neck, right shoulder and low back. She found the chiropractic treatment helpful and did not require any further medical attention after August 23, 2000. The medical bills totaled $2,039.00.
The court, therefore, awards property damage in the amount of $1,552.68 and economic damages in the form of medical bills $2,039.00. For pain, suffering and disability over a three to six month period, the court awards the plaintiff $6,000.00. The total award, therefore, is $9,595.68.
D. Michael Hurley, Judge Trial Referee